DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 05/03/2021 have been entered.  Claims 1-20 remain pending in this application and are in condition for allowance.  
Response to Arguments
Applicant’s arguments, see remarks, filed 05/03/2021, with respect to the rejection of the claims under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  
Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 14 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“ wherein operation of the power source causes at least a portion of the motion conversion mechanism to rotate about a rotational axis, the rotational axis being substantially stationary with respect to the housing during rotation of the at least a portion of the motion conversion mechanism” of claim 1 and
“activating the power source to rotate at least a portion of the motion conversion mechanism about a rotational axis to move the delivery member linearly from a first position wherein an insertion portion of the delivery member is positioned within the housing to a second position wherein the insertion portion of the delivery member is inserted into the patient, wherein of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783